Opinion issued August 18, 2020




                                   In The

                            Court of Appeals
                                  For The

                        First District of Texas
                         ————————————
                            NO. 01-20-00558-CR
                         ———————————
                      IN RE ANDRE JONES, Relator



                  On Appeal from the 182nd District Court
                          Harris County, Texas
                      Trial Court Cause No. 917355


                        MEMORANDUM OPINION

     On August 7, 2003, relator, Andre Jones, was convicted of aggravated

sexual assault and sentenced to 45 years in prison (trial court cause number

917355). Appellant appealed his conviction and we issued an opinion affirming

the conviction on January 27, 2005. See Jones v. State, No. 01-03-00828-CR,
2005 WL 174484, at *5 (Tex. App.—Houston [1st Dist.] Jan. 27, 2005, no pet.)

(mem. op., not designated for publication). Our mandate issued on June 15, 2005.

      On July 31, 2020, relator filed an “2nd Amended Application for a Writ of

Mandamus,” asserting various errors in the underlying conviction and that this

Court should order the lower court “his right to release as a United States Citizen.”

      Relator’s mandamus petition is a collateral attack on a final felony

conviction and, therefore, falls within the scope of a post-conviction writ of habeas

corpus under article 11.07 of the Texas Code of Criminal Procedure. See TEX.

CODE CRIM. PROC. art. 11.07. Article 11.07 provides the exclusive means to

challenge the conviction. See id.; Padieu v. Court of Appeals of Tex., Fifth Dist.,

392 S.W.3d 115, 117 (Tex. Crim. App. 2013). Although “the courts of appeals

have mandamus jurisdiction in criminal matters, only the Texas Court of Criminal

Appeals has jurisdiction in final post-conviction felony proceedings.”          In re

McAfee, 53 S.W.3d 715, 717 (Tex. App.—Houston [1st Dist.] 2001, orig.

proceeding); see also In re Briscoe, 230 S.W.3d 196, 196 (Tex. App.—Houston

[14th Dist.] 2006, orig. proceeding) (“Article 11.07 contains no role for the courts

of appeals.”). Accordingly, we do not have jurisdiction over relator’s mandamus

petition.

      We dismiss the petition for want of jurisdiction. We overrule any pending

motions as moot.

                                          2
                                 PER CURIAM
Panel consists of Chief Justice Radack and Justices Lloyd and Countiss.
Do not publish. See TEX. R. APP. P. 47.2(b).




                                        3